Citation Nr: 0329574	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an effective date, prior to June 28, 1996, for 
grants of service connection for post-traumatic stress 
disorder (PTSD), organic brain syndrome (OBS), and depression 
effective June 28, 1996.


REPRESENTATION

Appellant represented by:	Betty M. Tharrington, Attorney


INTRODUCTION

The veteran serve don active duty from February 1974 to 
September 1975.




The claims file contains a report of a rating decision in 
July 2000 wherein, in pertinent part, entitlement to service 
connection for OBS due to left-side head injury was granted 
with assignment of a 100 percent evaluation effective March 
19, 1997.  The veteran filed a notice of disagreement with 
the above determination in December 2000.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The RO granted entitlement to service connection for PTSD and 
depression which was associated with service-connected OBS.  
The RO selected June 28, 1996 as the effective date of the 
grant of service connection after considering the issue of 
entitlement to an effective date, prior to March 19, 1997, 
for increased compensation benefits.  Simultaneously the RO 
issued a statement of the case in January 2002, in response 
to the December 2000 notice of disagreement with the previous 
July 2000 rating decision.

In August 2002 the veteran, through his representative 
submitted a notice of disagreement only with that part of the 
January 2002 (notified in February 2002) rating decision 
denial of compensation benefits prior to June 28, 1996.  
However, the RO construed the August 2002 statement from the 
veteran as a substantive appeal in response to the January 
2002 rating decision/statement of the case.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The Board must review all issues that are reasonably raised 
in all documents submitted prior to the Board decision.  EF 
v. Derwinski, 1 Vet. App. 324 (1991).

In the January 2002 rating decision the RO granted 
entitlement to service connection for PTSD and depression 
which was associated with the service-connected OBS.  The RO 
considered the previous notice of disagreement with its 
earlier rating decision in July 2000 wherein March 19, 1997 
had been selected as the effective date for the grant of 
service connection; thereby making the effective date of the 
grant of service connection retroactive to June 28, 1996.

The veteran filed a notice of disagreement with the January 
2002 rating decision wherein the RO granted service 
connection for additional disabilities; namely PTSD and 
depression, with an effective date of June 28, 1996.  The RO 
in effect had issued a new rating decision and cannot have 
construed the August 2002 statement of the veteran as a 
substantive appeal to its January 2002 rating decision.  The 
August 2002 statement was specifically filed as a notice of 
disagreement with the January 2002 rating decision even 
though such decision provided an earlier effective date for a 
previous grant of service connection for OBS.  A new claim 
was effectively adjudicated by virtue of the January 2002 
rating decision, and a valid notice of disagreement therefrom 
was filed.

A notice of disagreement must simply disagree with the 
agency's determination of the veteran's claim.  Collaro v. 
West, 136 F. 3d 1304 (Fed. Cir. 1998).

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement has been filed as to its denial, 
the claimant is entitled to a statement of the case, and the 
RO's failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 409-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  




A remand in this case is required because the appellant has 
not been provided with a statement of the case as to the 
issue of an effective date, prior to June 28, 1996, for a 
grant of service connection for PTSD and depression.  As the 
veteran specified that his notice of disagreement was with 
denial of compensation benefits prior to June 28, 1996, the 
issue of an effective date, prior to March 19, 1997, for a 
grant of service connection for OBS is inextricably 
intertwined with the issue of an effective date prior to June 
28, 1996 for a grant of service-connected compensation 
benefits.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case as to the denial of 
entitlement to an effective date, prior 
to June 28, 1996, for a grant of service 
connection for PTSD and depression.  The 
appellant should be advised of the need 
to file a substantive appeal if he 
desires appellate review.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


